DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant First Office Action on the merits is in response to claims filed on 12/30/2020.
Claims 1-22 are pending. Claims 1, 7, 12 and 18 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020, 3/30/2021, 6/30/2021, 8/4/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fechtel (US 2014/0355626) in view of Miki et al (US 2011/0075750).
Regarding claims 1 and 12, Fechtel discloses a method comprising:
transmitting, by the base station (fig. 6; eNB), control signaling (fig. 5 & par 43-44; e.g. transmitting signaling information having variable parameters during the processing 601) for indicating a first transmission time interval (TTI) length (par 44; guard interval size) different from an LTE TTI length (fig. 7, par 49-50; e.g. different configuration of guard interval size 946 for different users, hence different from a standard format); and
transmitting or receiving, by the base station during a first time duration and in the non-LTE bandwidth partition (fig. 7 & par 931; e.g. signal resource of one user is allocated during a first frame and above the sub-symbol boundary 931), a first orthogonal frequency division multiplexing (OFDM) signal (fig. 7; e.g. OFDM symbol 911 having a specific user data of one of the users) according to the first TTI length (par 53; e.g. Each OFDM symbol 911 may incorporate a number of OFDM sub-symbols 914,915, 916 separated in frequency and allocated to different users. VG-OFDMA is characterized by user-specific guard interval lengths),
wherein the non-LTE bandwidth partition further supports a second TTI length for a second OFDM signal (fig. 7 & par 931; e.g. signal resource of user 2 is allocated during a first frame and between the sub-symbol boundaries 931 and 932), the second TTI length is different from both the first TTI length and the LTE TTI length (fig. 7, par 49-50; e.g. different configuration of guard interval size 946; wherein guard interval 946 is different among other users), and the first TTI length and the second TTT length are time division multiplexed or frequency division multiplexed (fig. 7 & par 53; e.g. Each OFDM symbol 911 may incorporate a number of OFDM sub-symbols 914,915, 916 separated in frequency and allocated to different users. VG-OFDMA is characterized by user-specific guard interval lengths).
Although Fechtel discloses transmitting or receiving OFDM signal according to different guard interval lengths/sizes configurations of the users, Fechtel does not disclose partitioning system bandwidth for different users explicitly as:
  transmitting, by a base station, higher layer signaling comprising bandwidth partitioning information indicating a non-long term evolution (LTE) bandwidth partition of a system bandwidth.
However, Miki discloses:
transmitting, by a base station (par 106; base station apparatus), higher layer signaling comprising bandwidth partitioning information (par 78; e.g. providing variable system bandwidth) indicating a non-long term evolution (LTE) bandwidth partition of a system bandwidth (fig. 4 & fig. 5, par 78-83; e.g. The advanced system bandwidth is divided into areas of a standard bandwidth, which, in the illustrated example, is 20 MHz. While not mandatory, this 20 MHz corresponds to a maximum bandwidth in an LTE system…the second user UE2 (IMT-A) is subscribing to the IMT-A system. The control signal intended for the user is mapped to the entire Advanced system bandwidth (mapped to all four areas). As in the LTE system, transmission power control information, scheduling information, etc., for uplink and downlink may be included in the control information; thus, it is understood, system bandwidth is divided based on different configurations of the users).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).
The combination further discloses a base station for performing the method of claim 1, Fechtel further discloses the base station comprising at least one processor and computer readable storage having instructions executable by the processor (par 42; processor and computer system).

Regarding claims 7 and 18, Fechtel discloses a method comprising:
receiving, by the apparatus (fig. 6; UE), control signaling (fig. 5 & par 43-44; e.g. signaling information from transmitter including variable parameters during the processing 601) for indicating a first transmission time interval (TTI) length (par 44; guard interval size) different from an LTE TTI length (fig. 7, par 49-50; e.g. different configuration of guard interval size 946 for different users, hence different from a standard format); and
receiving or transmitting, by the apparatus during a first time duration and in the non-LTE bandwidth partition (fig. 7 & par 931; e.g. signal resource of one user is allocated during a first frame and above the sub-symbol boundary 931), a first orthogonal frequency division multiplexing (OFDM) signal (fig. 7; e.g. OFDM symbol 911 having a specific user data of one of the users) according to the first TTI length (par 53; e.g. Each OFDM symbol 911 may incorporate a number of OFDM sub-symbols 914,915, 916 separated in frequency and allocated to different users. VG-OFDMA is characterized by user-specific guard interval lengths),
wherein the non-LTE bandwidth partition further supports a second TTI length for a second OFDM signal (fig. 7 & par 931; e.g. signal resource of user 2 is allocated during a first frame and between the sub-symbol boundaries 931 and 932), the second TTI length is different from both the first TTI length and the LTE TTI length (fig. 7, par 49-50; e.g. different configuration of guard interval size 946; wherein guard interval 946 is different among other users), and the first TTI length and the second TTT length are time division multiplexed or frequency division multiplexed (fig. 7 & par 53; e.g. Each OFDM symbol 911 may incorporate a number of OFDM sub-symbols 914,915, 916 separated in frequency and allocated to different users. VG-OFDMA is characterized by user-specific guard interval lengths).
Although Fechtel discloses transmitting or receiving OFDM signal according to different guard interval lengths/sizes configurations of the users, Fechtel does not disclose partitioning system bandwidth for different users explicitly as:
receiving, by an apparatus from a base station, higher layer signaling comprising bandwidth partitioning information indicating a non-long term evolution (LTE) bandwidth partition of a system bandwidth.
However, Miki discloses:
receiving, by an apparatus from a base station (par 106; base station apparatus), higher layer signaling comprising bandwidth partitioning information (par 78; e.g. providing variable system bandwidth) indicating a non-long term evolution (LTE) bandwidth partition of a system bandwidth (fig. 4 & fig. 5, par 78-83; e.g. The advanced system bandwidth is divided into areas of a standard bandwidth, which, in the illustrated example, is 20 MHz. While not mandatory, this 20 MHz corresponds to a maximum bandwidth in an LTE system…the second user UE2 (IMT-A) is subscribing to the IMT-A system. The control signal intended for the user is mapped to the entire Advanced system bandwidth (mapped to all four areas). As in the LTE system, transmission power control information, scheduling information, etc., for uplink and downlink may be included in the control information; thus, it is understood, system bandwidth is divided based on different configurations of the users).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).
The combination further discloses an apparatus for performing the method of claim 7, Fechtel further discloses the apparatus comprising at least one processor and computer readable storage having instructions executable by the processor (par 42; processor and computer system).

Regarding claims 2, 8, 13 and 19, Miki discloses:
wherein a ratio of the non-LTE bandwidth partition to an LTE bandwidth partition of the system bandwidth is adjustable by the base station (fig. 4 & fig. 5, par 78-83; e.g. The advanced system bandwidth is divided into areas of a standard bandwidth, wherein the non-LTE bandwidth may be 40 MHz and LTE bandwidth may be 20 MHz and the system bandwidth may vary from region to region or from cell to cell).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).

Regarding claims 3, 9, 14 and 20, Miki discloses:
wherein the LTE bandwidth partition is within the non-LTE bandwidth partition, or wherein the LTE bandwidth partition is adjacent to the non-LTE bandwidth partition (fig. 4 & fig. 5, par 78-83; UE1’s bandwidth is within UE2’s and UE1’s bandwidth is adjacent to UE3’s).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).

Regarding claims 4, 10, 15 and 21, Miki discloses:
wherein the bandwidth partitioning information is first bandwidth partitioning information (fig. 4 & fig. 5, par 78-83; e.g. The advanced system bandwidth is divided into areas of a standard bandwidth, wherein the non-LTE bandwidth may be 40 MHz and LTE bandwidth may be 20 MHz), and the method further comprises:
transmitting, by the base station, the higher layer signaling comprising second bandwidth partitioning information for adjusting the ratio of the non-LTE bandwidth partition to the LTE bandwidth partition in a second time duration (fig. 4 & fig. 5, par 78-83; e.g. the system bandwidth may vary from region to region or from cell to cell, thus it is obvious the divided bandwidth can be reallocated or scheduled in a second time duration).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).

Regarding claims 5, 11, 16 and 22, Miki discloses:
transmitting, by the base station, second higher layer signaling or system information indicating an LTE bandwidth partition of the system bandwidth (fig. 4 & fig. 5, par 78-83; e.g. The advanced system bandwidth is divided into areas of a standard bandwidth, which, in the illustrated example, is 20 MHz. While not mandatory, this 20 MHz corresponds to a maximum bandwidth in an LTE system).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Miki with the electronic system of Fechtel. One is motivated as such to enable system co-existence (Miki, par 8).

Regarding claims 6 and 17, Fechtel discloses:
transmitting, by the base station, second control signaling (par 44; e.g. transmitting signaling information) for indicating the second TTI length (par 44; guard interval size); and
transmitting or receiving, by the base station during the first time duration and in the non-LTE bandwidth partition (fig. 7 & par 931; e.g. signal resource of user 2 is allocated during a first frame and between the sub-symbol boundaries 931 and 932), the second OFDM signal (fig. 7; e.g. OFDM symbol 911 having a specific user data) according to the second TTI length (par 53; e.g. Each OFDM symbol 911 may incorporate a number of OFDM sub-symbols 914,915, 916 separated in frequency and allocated to different users. VG-OFDMA is characterized by user-specific guard interval lengths).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619